Citation Nr: 9930316	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-24 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for hypertensive 
vascular disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This appeal arises from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  This appeal was previously before the 
Board in June 1997.

By rating decision in April 1999, the RO assigned a 10 
percent evaluation for the veteran's hypertensive vascular 
disease.  Since there has been no clearly expressed intent to 
limit the appeal on this issue to entitlement to a specified 
disability rating, the RO and the Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the increased rating for the veteran's 
hypertensive vascular disease remains in appellate status.


FINDING OF FACT

Hypertensive vascular disease does not result in diastolic 
pressure predominately 110 or more with definite symptoms, 
nor is it manifested by a systolic pressure that is 
predominately 200 or greater.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertensive vascular disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (1993); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999)

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his service-connected hypertensive 
vascular disease is more disabling than currently evaluated.  
A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In January 1947 the RO granted the veteran service connection 
for hypertensive vascular disease and assigned a 
noncompensable evaluation.  The veteran was assigned a 10 
percent rating for his hypertensive vascular disease in an 
April 1999 rating decision.

In this case, the RO has evaluated the veteran under 
Diagnostic Code 7101, for hypertensive vascular disease.  The 
Board notes that effective January 12, 1998, the VA revised 
the criteria for evaluating hypertension.  62 Fed. Reg. 
65207-224 (1997).  The Board notes that the RO evaluated the 
veteran's claim under both the old and new rating criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warranted a 
20 percent evaluation.  Diastolic pressure predominantly 100 
or more warranted a 10 percent evaluation.  A note provided 
that when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The Board observes that the veteran's highest diastolic 
pressure reading of record is 104, which was reported on a 
November 1995 VA examination and a June 1998 outpatient 
treatment record.  The veteran's highest systolic pressure 
reading of record is 154, which was reported on a March 1999 
VA examination.  The Board also observes that the March 1999 
VA examination reflects that the veteran was taking blood 
pressure medication (lisinopril) and was diagnosed with 
essential hypertension.  A March 1999 electrocardiogram (ECG) 
was normal.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertensive vascular 
disease prior to January 12, 1998.  Although VA and private 
post-service medical records provide numerous blood pressure 
readings for the veteran, these records are negative for any 
diastolic readings of 110.  Accordingly, an evaluation in 
excess of 10 percent for hypertension, prior to January 12, 
1998, is denied.

Under the provisions of the rating schedule effective January 
12, 1998, a 20 percent evaluation is assignable for 
hypertension when the diastolic pressure is predominantly 110 
or more, or when systolic pressure is predominantly 200 or 
more.  A 10 percent evaluation is assignable when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; and is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is also against an 
evaluation in excess of 10 percent for hypertension, on and 
after January 12, 1998.  As is evident from the evidence 
previously discussed, the veteran's diastolic pressure levels 
preclude an increased rating under the new regulations, and 
as a systolic reading of 200 or greater has never been 
recorded, let alone recorded on a predominant basis, it 
follows that an increased rating is not warranted under that 
provision as well.  Therefore, the benefit sought on appeal 
must be denied.

In reaching this decision, the Board has also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertensive vascular disease is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

